Citation Nr: 0802552	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  05-19 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a respiratory disorder 
secondary to asbestos exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from October 1955 to October 
1958.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2004 by the 
Department of Veterans Affairs (VA) No. Little Rock, 
Arkansas, Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Further development is needed on the veteran's claim.  The 
evidence of record includes "normal" X-ray findings in 2002, 
2003, and 2004, but also findings consistent with asbestos-
related lung disease in 2001, 2004, and 2007.  A VA 
examination was conducted in May 2007 to determine whether 
the veteran had an asbestos-related lung disease, but this 
examination was inadequate.  The examination record does not 
cite any contemporaneous X-ray findings, suggesting that X-
rays were not taken, and the record does not report who 
conducted the examination.  In light of the evidence of 
inconsistent X-ray findings, the Board finds that another VA 
examination is needed.  See 38 U.S.C.A. § 5103A(d).  The 
examination should include a review of X-ray images and an 
opinion as to the existence of a current asbestos-related 
lung disorder.  If the examiner finds that x-ray images do 
not indicate a current asbestos-related lung disorder, the 
examiner should explain why his findings differ from those 
reported by the private physicians.  



Accordingly, the case is REMANDED to the AMC for the 
following action:

1. Schedule the veteran for another VA 
respiratory examination.  The claims file 
should be provided to the examiner for 
review in conjunction with the 
examination.  All appropriate testing, to 
include X-rays, should be accomplished, 
and the examiner should identify any 
respiratory diagnosis and render an 
opinion as to whether any current 
respiratory disorders are at least as 
likely as not related to asbestos 
exposure during the veteran's period of 
service.  In providing this opinion, the 
examiner should note the veteran's 
service as a fireman, review the chest x-
rays and note whether they show changes 
indicative of asbestos exposure.  The 
examiner should also address the 
diagnoses rendered by the private and VA 
doctors, and to the extent his/her 
opinion/diagnosis differs from these 
diagnoses, reasons for the difference 
should be provided.

2.  Thereafter, the AMC should 
readjudicate the appellant's claim.  If 
the benefit sought on appeal remains 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



